Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 1-4 are generic to the following disclosed patentably distinct species:

Species 1. The base includes a grip portion, a pivot portion and a marker mounting portion, the pivot portion is coupled to the grip portion and an included angle exists between the pivot portion and the grip portion, the first accommodation groove is recessed on the pivot portion, and the at least one reference frame marker is mounted on the marker mounting portion, as shown in Figs. 5-10.
Species 2. The base includes a restriction hole communicating a first space, there is a restriction bulge in the restriction hole, a linkage rod is movably mounted in the restriction hole, a first end of the linkage rod is coupled to a beam and a second end of the linkage rod is restricted in the restriction hole, both ends of an elastic element contact the second end of the linkage rod and a restriction bulge respectively such that the beam, the at least one transmission rod, a restriction lid and the linkage rod are able to be moved together toward a second direction opposite to the first direction to allow the restriction lid to contact the pivot portion, as shown in Figs. 11-18.
Species 3. The base includes a release mechanism includes a blocker movably mounted on the base, and a terminal of the blocker is configured to contact an instrument holder, as shown in Figs. 21-22.
Species 4. The base includes an instrument holder that is a spheroid and prevented from undesired rotation by a blocker and able to be rotated or swung freely when the blocker is moved away from the instrument holder, as shown in Fig.23.



Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/            Examiner, Art Unit 2856    

	/HERBERT K ROBERTS/                                  Primary Examiner, Art Unit 2856